         Case 1:17-cr-00611-AT Document 483 Filed 05/10/19 Page 1 of 12




                                             May 10, 2019


VIA ECF
The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. David Oquendo-Robinson,
               17-cr-00611 (United States v. White, et al.)

Dear Judge Torres:

        On February 14, 2019, I was appointed to represent defendant David Oquendo as
substitute CJA counsel. While Mr. Oquendo’s case has been pending since October 2017, due to
multiple changes in counsel, no trial date has yet been set. I write in advance of the upcoming
status conference on May 16, 2019 to respectfully request that, in addition to the status
conference, the Court hold a bail hearing for Mr. Oquendo before or after the status conference.
The Government is available for such a conference on May 16, 2019.

        On April 6, 2018, when Mr. Oquendo was represented by a previous lawyer, Judge Sweet
considered a bail application for Mr. Oquendo, and denied that application, in part because Mr.
Oquendo had not submitted to an interview with pretrial services. See Dkt. No. 126, 4/6/18
Sentencing Tr. at 14 (“I’m going to deny the application. I understand and am very sympathetic
with the situation in which [Mr. Oquendo’s fiancée] finds herself, but to be quite candid about it,
I think if he had been interviewed, that might have changed my point of view.”) Mr. Oquendo
seeks the opportunity to be interviewed by Pretrial Services, and respectfully requests that this
Court reconsider his bail application.

       A. Proposed Conditions of Release

        Mr. Oquendo seeks release under the terms of a substantial bail package, which would
assure his presence in court and minimize any potential risks to the community. Specifically,
Mr. Oquendo proposes the following conditions of release:

               1. Release on condition that he sign a personal recognizance bond (“PRB”) in
                  the amount of $200,000 to be co-signed by three other financially responsible
                  individuals, including his sister and his aunt.

               2. That he maintain a residence with his sister, Regina Oquendo Robinson, and
                  her two children at their apartment in Albany, N.Y.

                                                   th
                 Gelber & Santillo PLLC, 347 West 36 Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
         Case 1:17-cr-00611-AT Document 483 Filed 05/10/19 Page 2 of 12
The Honorable Analisa Tores
May 10, 2019                                                                                   Page 2


               3. That travel be restricted to Albany, with the exception of visits to Manhattan
                  for court appearances and legal visits, and visits to New Jersey to visit his
                  fiancé and baby in the event she is not immediately able to return to Albany.

               4. That all current travel documents be surrendered and no new applications for
                  such documents made.

               5. Electronic monitoring.

               6. Close supervision by the Office of Pretrial Services of the Southern District of
                  New York in coordination with the Pretrial Services office for the Northern
                  District of New York.

               7. That the defendant will seek and maintain employment.

               8. All other standard conditions of release.

       B. Discussion

               1. Applicable Law.

         There is a “fundamental tradition in this country . . . that one charged with a crime is not,
in ordinary circumstances, imprisoned until after a judgment of guilt.” Bandy v. United States,
81 S. Ct. 197, 197 (1960). Pretrial release “permits the unhampered preparation of a defense,
and serves to prevent the infliction of punishment prior to conviction . . . . Unless this right to
bail before trial is preserved, the presumption of innocence, secured only after centuries of
struggle, would lose its meaning.” Stack v. Boyle, 342 U.S. 1, 4 (1951) (citing Hudson v. Parker,
156 U.S. 277, 285 (1895)). Thus, “[i]n our society, liberty is the norm, and detention prior to
trial or without trial is the carefully limited exception.” United States v. Salerno, 481 U.S. 739,
755 (1987).

        In keeping with this tradition, the constitutional and statutory framework for bail favors
release. The Eighth Amendment to the U.S. Constitution prohibits excessive bail. U.S. Const.
amend. VIII (“[e]xcessive bail shall not be required”). In addition, the Bail Reform Act requires
courts to release defendants prior to trial on the “least restrictive” conditions that will reasonably
assure the defendant’s appearance in court and the safety of the community. 18 U.S.C. §
3142(c)(1)(B). In determining the conditions of release, courts must consider: (1) the nature and
circumstances of the crime charged; (2) the weight of the evidence; (3) the defendant’s history
and characteristics; and (4) the nature and seriousness of the danger to any person or the
community that would be posed by the person’s release. See 18 U.S.C. § 3142(g).
             Case 1:17-cr-00611-AT Document 483 Filed 05/10/19 Page 3 of 12
The Honorable Analisa Tores
May 10, 2019                                                                                                 Page 3

        Where, as here, the bail statute imposes a presumption of detention, the defendant bears
the burden of producing sufficient evidence to rebut that presumption. An accused’s promise to
the Court to appear and a reasonable pretrial plan to assure the accused’s appearance in Court is
sufficient to rebut the statutory presumption. See United States v. Walters, 89 F.Supp.2d 1217,
1219-22 (D. Kan. 2000); see also United States v. Huckabay, 707 F.Supp. 35, 40 (D. Me. 1989);
United States v. Clark, 791 F.Supp. 259, 261 (E.D. Wash. 1992).

        Once the accused presents evidence rebutting the statutory presumption, the burden is on
the Government to establish the basis for detention. United States v. Martir, 782 F.2d 1141 (2d
Cir. 1986); United States v. Chimurenga, 760 F.2d 400 (2d Cir. 1985). Accordingly, the
Government must prove by clear and convincing evidence that no conditions of release will
reasonably assure the safety of the community. 18 U.S.C. § 3142(f). In addition, the
Government must prove by a preponderance of the evidence that no conditions of release will
reasonably assure the appearance of the accused as required. United States v. Chimurenga, 760
F.2d at 405. The government cannot meet that burden here.

                    2. Mr. Oquendo is not a flight risk.

        The Bail Reform Act requires the Court to evaluate whether a person is a flight risk by
considering, among other factors, a person’s family ties, community ties, and employment. 18
U.S.C. § 3142(g). Mr. Oquendo has strong family ties, a close community in Albany far from
the neighborhood where the alleged crimes took place, and a history of hard work and steady
employment.

        First, Mr. Oquendo has strong family ties, which give him every incentive to appear in
Court and to abide by any conditions of his pretrial release. The crimes alleged in this case
principally took place in 2012 and early 2013. Mr. Oquendo was incarcerated on state charges of
criminal possession of a weapon from February 2013 until February 2015, but in the nearly three
intervening years between his release from custody on those state charges and his arrest for this
matter, Mr. Oquendo matured and he created a stable life for himself in Albany, far from the
Bronx.

        At the time of his arrest for this case, Mr. Oquendo was living with his fiancé, Ms.
Leysha Cruz, in Albany, he was working two jobs to support his family, 1 and the couple was
expecting a baby. Ms. Cruz gave birth to the couple’s baby boy on April 19, 2018, when Mr.
Oquendo was in custody. As set forth in Exhibit B, a letter from Ms. Cruz, Mr. Oquendo’s son
was born prematurely and has various health problems. In addition, Ms. Cruz, who is only 22
years old, has been struggling with post-partum depression. While she is currently living with
relatives in New Jersey, she has gone through periods of homelessness with her infant son. Ms.
Cruz has also been struggling to work, given her baby’s needs and her inability to afford
childcare. Mr. Oquendo seeks bail because he wants to support his family by being an active
caregiver to his son to alleviate the stress and anxiety on his fiancé and so that his fiancé can
1
    Attached as Exhibit A are letters from Mr. Oquendo’s two prior employers submitted in connection with his prior
             Case 1:17-cr-00611-AT Document 483 Filed 05/10/19 Page 4 of 12
The Honorable Analisa Tores
May 10, 2019                                                                               Page 4

work, and by working himself to support his family. Mr. Oquendo’s fiancé and son give him a
powerful incentive to appear in court and to abide by the conditions of his release.

       Mr. Oquendo has additional strong ties to his community. Mr. Oquendo has a supportive
extended family in Albany, including his mother, sister and aunt. Regina Oquendo Robinson,
Mr. Oquendo’s sister, has a close relationship with Mr. Oquendo, and he would live with her and
her two young children in Albany upon release.

        As set forth in the letter from Ms. Robinson, attached as Exhibit C, Ms. Robinson is the
assistant general manager at a McDonald’s in Albany, where Mr. Oquendo was a manager prior
to his arrest. She has stated that her employer will re-hire Mr. Oquendo if he is released on
conditions that permit him to reside in the Albany area. Ms. Robinson would also be one of the
co-signers of his bond.2 She would be in close proximity to Mr. Oquendo at home and at work,
and would have numerous incentives to ensure that he appears for Court and abides by the terms
of his pretrial release.

       Because Mr. Oquendo has strong ties to his family and his community, and an immediate
opportunity for gainful employment to support his family, he is not a flight risk.

                    3. The Proposed Conditions Will Reasonably Assure The Safety of the
                       Community.

        Mr. Oquendo has also proposed a bail package that reasonably assures that he will not be
a danger to the community. As explained above, “in determining whether there are conditions of
release that will reasonably assure . . . the safety of any other person and the community,” the
Court should take into account, among other things, (1) the weight of the evidence against the
person, and (2) the history and characteristics of the person. 18 U.S.C. § 3142(g).

         While the charges against Mr. Oquendo are serious, including charges of racketeering
and an attempted murder by firearm in violation of 18 U.S.C. 1959(a)(3), the evidence against
Mr. Oquendo is tenuous, and is comprised primarily of cooperator testimony. The alleged
attempted murder, the most serious of the allegations against Mr. Oquendo, is alleged to have
taken place on February 4, 2013, nearly five years prior to Mr. Oquendo’s arrest in this case.
Discovery provided by the Government shows that an eyewitness positively identified another
individual, Rashon Martin, as the shooter, and not Mr. Oquendo. This eyewitness testified in the
grand jury that he was very close to where the shooter was standing, he knew Mr. Martin well
because they used to live on the same floor, and he recognized him. Specifically, the witness
stated: “I could tell it was him [Martin], he looked at me dead in the face.” Mr. Martin was later
prosecuted and pleaded guilty to a reduced charge in connection with the incident with which
Mr. Oquendo is charged. Additionally, based on discovery reviewed to date, there is no
ballistics or other evidence connecting Mr. Oquendo to the gun used in the shooting, and no
video evidence linking Mr. Oquendo to the shooting. Given the arrest, prosecution, and guilty
2
    Mr. Oquendo’s aunt and his mother would also be willing to co-sign the bond.
         Case 1:17-cr-00611-AT Document 483 Filed 05/10/19 Page 5 of 12
The Honorable Analisa Tores
May 10, 2019                                                                                Page 5

plea of Mr. Martin and the eyewitness testimony identifying Mr. Martin as the perpetrator of the
attempted murder, the evidence against Mr. Oquendo is weak, which weighs in favor of pretrial
release.

        In addition, the events giving rise to the charges against Mr. Oquendo occurred over six
years ago when Mr. Oquendo was living in the Millbrook project in the Bronx. Mr. Oquendo
relocated his life to Albany after these events took place, and maintained steady employment and
a stable relationship in the nearly three years leading up to his arrest. Under the proposed
conditions, Mr. Oquendo would live and be supervised in Albany, far from the Bronx, and he
would be surrounded by supportive family members, including his sister, who is gainfully
employed and would also be his supervisor at work. Most importantly, Mr. Oquendo has
become a father, and has a strong incentive to avoid any situations that would prevent him from
playing a meaningful role in his son’s life. Since his incarceration, Mr. Oquendo has also
completed anger management training, a course on money management, and a critical thinking
course. In light of the changes in Mr. Oquendo’s personal circumstances since the charged
offenses, the proposed conditions of close supervision and electronic monitoring would
reasonably assure the safety of the community.

       C. Conclusion

        For the reasons set forth above, the proposed conditions of release would reasonably
assure the safety of the community and the defendant’s appearance at future proceedings. We
request the opportunity to address any of the Court’s questions or concerns at a bail hearing on
May 16, 2019, or at the Court’s earliest convenience. We would also request that defense
counsel be present at any interview with pretrial services. Thank you for your attention to this
matter.

                                                     Sincerely,

                                                     /s/ Kristen M. Santillo
                                                     Kristen M. Santillo
Case 1:17-cr-00611-AT Document 483 Filed 05/10/19 Page 6 of 12
Case 1:17-cr-00611-AT Document 483 Filed 05/10/19 Page 7 of 12
Case 1:17-cr-00611-AT Document 483 Filed 05/10/19 Page 8 of 12
Case 1:17-cr-00611-AT Document 483 Filed 05/10/19 Page 9 of 12
Case 1:17-cr-00611-AT Document 483 Filed 05/10/19 Page 10 of 12
Case 1:17-cr-00611-AT Document 483 Filed 05/10/19 Page 11 of 12
Case 1:17-cr-00611-AT Document 483 Filed 05/10/19 Page 12 of 12
